Citation Nr: 1543748	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to June 1971, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2015, the Board remanded the Veteran's claim so that he could be scheduled for a Board video-teleconference hearing.  In July 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge during a video-teleconference hearing; a transcript of that hearing is of record.

During the July 2015 hearing, the undersigned agreed to hold the record open for 30 days to allow for the submission of additional evidence.  In August 2015, the Board received additional VA treatment records, along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  Although the Veteran waived AOJ consideration of the new evidence received, the Board notes that, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  

At the July 2015 hearing, the Veteran asserted that his symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas since the effective date of the award of service connection, May 27, 2010, thus warranting a 70 percent rating.  

The Veteran was most recently afforded a VA examination to assess the nature and severity of his service-connected PTSD in April 2013, more than two years ago.  Not only is this last examination remote, but the Veteran has also asserted, and the record indicates, that his condition has worsened since the previous VA examination.  Specifically, during his July 2015 hearing, the Veteran stated that his medication for PTSD was increased in January 2015; review of his VA treatment records confirms the increase in medication.  Also, during the hearing, the Veteran stated that over the prior months, he had experienced suicidal ideation.  During the April 2013 VA examination, the examiner noted that the Veteran did not express any feelings of hopelessness or aggression, including suicidal or homicidal ideation.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for a higher initial rating for PTSD.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  The Board notes that the June 2013 statement of the case reflects consideration of VA treatment records dated from June 2008 to January 2011.  Additionally, the Veteran's attorney submitted a number of VA treatment records in July 2015, dated from February 2013 to June 2015.  While the Veteran's attorney submitted those additional records, to ensure that any outstanding VA treatment records pertinent to the Veteran's PTSD are considered, the AOJ should obtain all VA treatment records dated since January 2011. Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claim for a higher initial rating for PTSD.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy of any outstanding VA treatment records related to the Veteran's PTSD.  The record currently reflects VA treatment records dated through January 2011.  

2.  The Veteran should also be given an opportunity to identify any additional treatment records related to his PTSD that are not already of record.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.

3.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact that such has on the Veteran's social and occupational functioning. 

Further, the examiner should render a retrospective medical opinion regarding the impact the Veteran's service-connected PTSD had on his social and occupational functioning from May 27, 2010.  Moreover, the examiner should indicate whether there has been any change(s) in severity of the Veteran's PTSD since May 27, 2010.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity, including the impact on social and occupational functioning, of the disability on each date.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

5.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


